DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s submission, filed March 9, 2021, has been entered and considered.  Examiner has withdrawn all previous prior art rejections, but has added new grounds of rejection with respect to claim 15.  Examiner has also added new 112 rejections and new claim objections.
Response to Arguments
Applicant’s arguments with regard to claim 7 are persuasive, and the previous grounds of rejection have been withdrawn.
Applicant’s arguments with regard to claim 15 are persuasive as well, however, new grounds of rejection have been added against that claim.  Examiner notes that the limitations of allowable claim 9 were added into claim 15.  However, claim 9 did not previously depend from claim 15, and thus claim 15 as amended has not been considered previously.
Drawings
The drawings are objected to because:
Numerals 106 and 118 are present in the drawings but are not mentioned in the specification.
Flange member 202 should be provided with cross-hatching in the drawings.
The area in the annotated Fig. below should not be cross-hatched as “earth,” given that it is part of the wellbore annulus and does not contain earth or rock material.  Also, see example corrected figure below.


    PNG
    media_image1.png
    314
    529
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    314
    548
    media_image2.png
    Greyscale


Claim Objections
Claim 17 is objected to because of the following informalities:  The phrase “the flange is welded to the outer casing of the outer tubular” is incorrect, as the outer tubular is a casing and thus does not have an outer casing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 7 and 15, the order of the steps in these claims is confusing.  For example, in claim 7, the step of “removing a blow out preventer” is recited after “positioning a wellhead housing atop the flange.”  However, the blowout preventer 102 is shown in Fig. 1 installed on the wellhead.  The blowout preventer 102 needs to be removed before positioning the flange and the wellhead housing.  The steps recited at the end of claims 7 and 15 are actually “preparation” steps as indicated by paragraph 0046 of applicant’s specification.  Thus, they should naturally be recited at the beginning of the claim to avoid confusion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewkowski (US 2011/0278023).
With regard to claim 15, Lewkowski discloses a method comprising:
attaching, by a flange (11), a wellhead housing (12+15+16) to an inner tubular (110) encircled by an outer tubular (100), the outer tubular having a first central axis, the inner tubular having a second central axis off-set and parallel to the first central axis (Fig. 3B shows a clear offset between the inner and outer tubulars), the flange having a third central axis that is in-line with the second central axis, the wellhead housing having a fourth central axis that is in-line with the second central axis (Fig. 3B);
preparing the inner tubular at a specified height above the wellhead housing (paragraph 0085 discusses grinding the end of the inner tubular to prepare it for assembly);
removing a wellhead (paragraph 0082—the wellhead is removed due to storm damage, thus exposing the inner and outer tubulars); and
cutting an outer tubular to a second specified height lower than the first specified height (paragraph 0084, “the outer casing 100 is suitably cut back in a manner effective to expose a desired length of inner casing 110”).
Lewkowski fails to disclose that the preparing of the inner tubular includes cutting.  Lewkowski also fails to disclose that the removed wellhead includes a blowout preventer.

 With regard to claim 16, the flange (11) is positioned between the outer tubular (100) and the wellhead housing (12+15+16).
With regard to claim 20, Lewkowski fails to explicitly state that the off-set between the inner and outer tubulars is fixed by cement, however, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Lewkowski such that the inner and outer tubulars were cemented into the borehole, as it is well known to cement tubulars in the wellbore.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewkowski view of Nguyen et al. (US 2018/0100368, hereinafter Nguyen).
With regard to claims 17 and 18, Lewkowski fails to disclose that the flange is welded to the outer tubular, or that the flange is welded to the wellhead housing.
Nguyen discloses a wellhead apparatus, and discloses wellhead components being connected “with any suitable coupling or mount, including threaded fasteners (e.g., screws or bolts), threaded surfaces between the lower housing 118 and the tubular 110, clamps, snap-fit connections, welds, or any combination thereof” (paragraph 0027).
.
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 7, 8, and 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676